DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11, uses the term “abruptly” which is indefinite as it is not clear what kind of time frame is considered “abruptly”, as such the claim is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell (US PgPub #2020/0070969).
For Claim 12, figures 1a-4 and paragraph [0031] of Campbell ‘969 disclose a method of operation executed by an unmanned rotorcraft, the method comprising: receiving a target destination for the rotorcraft; activating a propulsion unit coupled to an airframe of the rotorcraft; determining a current location and current heading of the rotorcraft; determining a flight path from the current location to the target destination; determining whether the current heading corresponds to flight path; when the current heading corresponds to the flight path, maintaining the current heading and when the current heading does not correspond to the flight path, causing an actuator that I coupled to the airframe and the propulsion unit to temporarily reorient the propulsion unit in accordance with an angular orientation of the actuator relative to the current heading, thereby adjusting the current heading toward the flight path. 
For Claim 13, figures 1a-4 and paragraph [0031] of Campbell ‘969 disclose recognizing a deployment of the rotorcraft, wherein activating the propulsion unit is performed in response to the recognition of deployment. 
For Claim 14, figures 1a-4 and paragraph [0031] of Campbell ‘969 disclose recognizing a deployment of the rotorcraft, wherein activating the propulsion unit is performed in response to the recognition of deployment. 
For Claim 15, figures 1a-4 and paragraph [0031] of Campbell ‘969 disclose that activating the propulsion unit includes rotating a propeller of the propulsion unit such that the airframe counter-rotates relative to the propeller.
For Claim 16, figures 1a-4 and paragraph [0031] of Campbell ‘969 disclose activating the propulsion unit includes rotating the propeller such that counter-rotation of the airframe causes deployment of collapsed rotor blades couple to the airframe for rotating therewith. 
For Claim 17, figures 1a-4 and paragraph [0031] of Campbell ‘969 disclose activating the propulsion unit includes causing deployment of collapsed propeller blades of the propeller. 
For Claim 18, figures 1a-4 and paragraph [0031] of Campbell ‘969 disclose determining whether the current location matches the target destination and when the current location matches the target destination, maintaining a position of the rotorcraft proximal to the target destination. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US PgPub #2020/0070969) in view of Groman (US PgPub #2020/0231275).
For Claim 1, figures 1a-4 of Campbell ‘969 disclose an unmanned rotorcraft comprising: an airframe (12); a plurality of rotor blades (36) that are coupled to the airframe for rotation therewith about a rotor axis; a propulsion unit (34) that is coupled to the airframe, the propulsion unit including a propeller (30) that rotates about a propeller axis; and an actuator (58) that is adapted to temporarily reorient the propulsion unit such that the propeller axis moves out of alignment with the rotor axis.
While Campbell ‘969 discloses that when the propellers rotate by the propulsion unit that rotor blades rotate in counter-rotation, but it is silent about the propulsion unit causing the counter rotation of the airframe and rotor blades.  However, figures 1 and 2 of Groman ‘275 disclose that the rotation of the propeller (3 and 120) by the propulsion unit causes counter-rotation of the airframe (1 and 112) and rotor blades (4 and 122) so as to only require a single propulsion unit.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Campbell ‘969 with the counter rotating system of Groman ‘275 in order to reduce the number of propulsion units as such the weight and complexity of the system.
For Claim 2, figures 1a-4 of Campbell ‘969 disclose that the rotor blades are coupled to the airframe in fixes positions about the rotor axis and are collapsible relative to the airframe.
For Claim 3, figures 1a-4 of Campbell ‘969 disclose that the rotor blades are collapsible toward the airframe when the rotorcraft is not in flight.
For Claim 4, figures 1a-4 of Campbell ‘969 disclose that the rotor blades are adapted to deploy from respective collapsed positions when flight of the rotorcraft is initiated.
For Claim 5, figures 1a-4 of Campbell ‘969 disclose that the propeller has propeller blades that collapsible relative to the airframe when the rotorcraft is not in flight.
For Claim 6, figures 1a-4 of Campbell ‘969 disclose that the rotor blades and the propeller blades are adapted to deploy form respective collapsed positions when flight of the rotorcraft is initiated. 
For Claim 7, figures 1a-4 of Campbell ‘969 disclose that the rotor blades and the propulsion unit are located at opposed ends of the airframe .
For Claim 8, figures 1a-4 of Campbell ‘969 disclose that the propulsion unit is coupled to he airframe such that the propulsion unit is pivotable about a pivot axis by the actuator. 
For Claim 9, figures 1a-4 of Campbell ‘969 disclose that the propulsion unit is only pivotable about the pivot axis along a single path from a rest position in which the propeller axis is coaxial with the rotor axis.  
For Claim 10, figures 1a-4 of Campbell ‘969 disclose a navigation component, where the navigation component causes the actuator to reorient the propulsion unit to maintain a flight path of the rotorcraft.
For Claim 11, figures 1a-4 of Campbell ‘969 disclose that the actuator is further adapted to, upon completing reorientation of the propulsion unit, abruptly return the propulsion unit to a rest positioning wherein the propeller axis is aligned with the rotor axis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        6/15/2022